Title: The Commissioners to John Lloyd and Others, 13 January 1779
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Lloyd, John


     
      Gentlemen
      Passy Jany 13 1778 i.e. 1779
     
     We had Yesterday the Honour of your Letter of the seventh of this Month, and at the same Time that of a Letter from his Excellency the Comte De Sartine Vergennes, Copy of which We inclose. We have this Day written to his Excellency, requesting, that the Convoy may be sent without delay to Nantes, where the Vessells are waiting for it.
     We are very sorry, that the Kings service will not Admit, of a Convoy for the Vessells now Ready at Nantes, quite to America, but We have made Use of several Applications for which favour We have made several Applications, But We hope the Convoy will go beyond the Western Islands.
     We have answered every Letter We have received upon this subject, on the same day on which We received it, or on the next day, and We have transmitted to you, every Intimation We have received concerning it from the Minister, either the same day or the next day following.
     You desire to be informed what Particular Priviledges, Benefits and Exemptions, you are intitled to, by Virtue of the Treaty of Commerce? To which We answer that the Citizens of the United states are not intituled to any Priviledges, Benefits or Exemptions, but such as are stipulated in the Treaty of Commerce. This Treaty is public, and has been printed perhaps in every News Paper in Europe. We send you however an authentic Copy enclos’d.
     Our Countrymen, We suppose are Treated in Relation to duties of Import and Export like other Nations the most favoured in Friendship with France, and like French subjects. But it is extreamly difficult to obtain any Alterations or particular Exemptions in our favour, as the whole affair of Duties and Finances in this Kingdom is a system which it is not easy to alter. If however you will be so good as to state to Us the Duties you have paid, We will lay it before the Minister, and endeavour to obtain the Satisfaction you desire.
     Notwithstanding which Several Branches of American Trade might be carried on with this Kingdom, to more Advantage than any other Country of Europe, and a little Patience however and Perseverance, will insure you and your Posterity forever, the Right of trading to all the Countries of the World, and of preferring such as shall give you the best Terms, instead of being compelled like slaves to carry all the produce of Your Industry to one selfish Land Nation, and to bring purchase all you wanted from one little Spot. That the Year 1779 may produce you such a Blessing, and that you may all arrive safely in our Country, and be there ready to enjoy it, is the Wish of, Gentlemen your Countrymen and most obedient humble servants
    